DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on May 11, 2021. Claims 1, 19, and 36 are amended. 
Applicant’s arguments have been considered, but the new grounds of rejection render them moot.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “source,” “element,” “system,” and “assembly,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “deposition source” of claim 1; 
The “heating element” of claims 1, 4-5, and 19;
The “automated control system” of claims 1 and 19;
The “input assembly” of claim 15.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “deposition source” will be interpreted as one of a Knudsen cell, an electron beam, a thermal evaporation source, a sublimation source, a plasma gas cracker, a reactive cracker, and a gas injector in accordance with paragraph [0054] of the specification. 
The “heating element” will be interpreted as a heater in accordance with paragraph [053].
The “automated control system” will be interpreted as a closed-loop control system in accordance with paragraph [0014].
The “input assembly” will be interpreted as an input arm and a transfer arm in accordance with paragraph [018].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 and 19, as well as their dependents, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The seventh paragraphs of both claims 1 and 19 read, “for each of the different, unique sets of processing conditions for which a unique substrate of the library is to be generated…” The examiner notes that the aspect of “different, unique sets” applies to plural substrates but is an inapt description for a single substrate. However, this description applies to a singular, “unique substrate.” Correction is required. The examiner suggests simply: an automated control system that: // for each unique sample substrate of the library, specifies (i)… 
Separately, the fifth to last line of claim 19 reads, “when the unique sample substrate is located in a position of the vacuum deposition chamber corresponding to each of the multiple heating elements.” Again, there is a confusion of singular and plural, as a single substrate cannot occupy a position associated with “each of the multiple heating elements,” i.e., all heating elements. Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-8, 14, 18, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Behres, US 2009/0117272, in view of Hey et al., US 4,987,856, and Shajii et al., US 2004/0040508.
Claim 1: Behres discloses a vacuum deposition system, comprising (Fig. 1D):
A vacuum deposition chamber (10);
A carousel (12) rotatable about a central spindle (45) [0055];
Wherein the carousel is configured to hold multiple substrate carriers/holders (91), each carrier/holder configured to hold a corresponding substrate (Fig. 3D; [0070]);
A gas injector (25), i.e., “deposition source,” positioned to deposit material onto a substrate [0039];
Multiple heaters (42, 43), i.e., “heating elements,” disposed in the deposition chamber in a fixed position relative to the central spindle [0055].
Regarding the limitation requiring the carrier/holder to be “removable from the carousel separate from the other substrate carriers, the examiner observes that the holder can simply be dismantled in the manner opposite its assembly.
Regarding the matter of separately controllable heating elements, Figure 4 of Hey depicts the interior of a deposition system comprising a carousel (100) which indexes the substrates from station to station. Each station (30) is provided with a dedicated heater (190) to permit the generation of temperature differentials as required by a particular processing recipe (9, 37-41). One of ordinary skill would have been motivated to implement individualized control of the plural heating elements to enable localized thermal control as required by a specific process.
Lastly, the prior art is silent regarding the new material requiring the application of a unique set of parameters to each sample substrate. Shajii, however, describes the technique of processing test wafers with varied parameters to generate a database, or “library” [0052]. Those singular parameters may be related to indices such as gas flow and thermal regulation. As has been previously established, the composite prior art apparatus of Behres and Hey is structurally capable of applying unique conditions of deposition and heating to each substrate – as an example, Hey already elaborates the strategy of setting each susceptor to a different temperature (9, 37-41). Coupling this structural capacity with Shajii’s demonstration that it is known to uniquely process a series of test wafers to generate of library of parameters and their associated outcomes, one of ordinary skill would have been motivated to configure the control system to intentionally apply unique heater and deposition parameters to at least two “sample” substrates. 
Claim 2: The recesses formed in the carousel of Behres may be taken as the “carrier…configured to hold a corresponding substrate.”
Claims 3-5: These claims are drawn to matters of intended use, whereby the prior art must merely demonstrate the capacity to reproduce any functional limitations in order to satisfy the threshold for rejection – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). Behres’ system is structurally capable of executing the claimed movements of the substrate carrier.
Claims 6-8: These claims do not explicitly require a substrate holder; rather, claim 6 merely requires that the carrier be “sized to receive a substrate holder.” Surely, Behres’ carrier is capable of accommodating an appropriately sized holder.
Claim 14: Hey provides a thermocouple (206) to measure substrate temperature (5, 53-55). The Office considers a thermocouple as functionally equivalent to a pyrometer, the two being obvious over the other.
Claim 18: Behres executes CVD [0009].
. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Behres in view of Hey and Shajii, and in further view of Gutentag, US 2008/0006922.
Behres is silent regarding the heater’s type, but Gutentag attests that both ceramic and laser devices are effective for the purpose of heating applications [0033]. It would have been obvious to employ either of these heater types, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125, USPQ 416).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Behres in view of Hey and Shajii, and in further view of Aikawa et al., US 2010/0124610.
Claims 15-16: Hey provides a transfer arm (16) which accesses the chamber via horizontal movement (7, 30-36). Regarding the “input arm…configured for vertical movement,” Aikawa provides each carrier (24) disposed on the carousel with lift pins (16) that elevate to separate the substrate from the carrier to promote its transfer [0062]. It would have been obvious to integrate lift pins within Behres’ carrier to promote facile transfer of the substrates. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Behres in view of Hey and Shajii, and in further view of Nguyen et al., US 2004/0026374
Behres performs CVD but Nguyen demonstrates that carousel-type deposition systems may be outfitted to execute PVD, as well. As shown by Figure 2a, Nguyen provides a carousel configured to hold multiple substrates, whereby the deposition source may be CVD or PVD, among others [0048]. It would have been obvious to the skilled artisan provide a PVD source to augment the operational scope of Behres’ apparatus.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Behres in view of Hey and Shajii, and in further view of Juergensen et al., US 2008/0014057 and Dip, US 2008/0193643.   
The rejection of claim 1, above, substantially addresses these limitations. In addition, Behres’ carousel comprises a series of recessed portions for accommodating substrates, which the examiner is considering to read upon the claimed feature of a “carrier” (Fig. 1D). These carriers, though, do not bear holders, as claim 19 requires. In supplementation, Juergensen provides a rotatable carousel (8) disposed within a processing chamber, whereby the carousel’s carrier regions bear holders (3) for positioning substrates (Fig. 1, [0037]). The use of mediating holders improves temperature homogeneity [0003]. Further, Juergensen provides an arm (2) to transfer the holders (3) individually into and out of the chamber [0033]. As this arm “lifts” the holder, it is necessarily “configured for vertical motion” [0035]. Although the reference does not teach St. Regis Paper Co. v. Bemis Co., 193 USPQ 8). 
Claims 1 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al., US 2019/0295880, in view of Hey and Shajii.
Claim 1: Krishnan discloses a vacuum deposition system, comprising (Fig. 1):
A vacuum deposition chamber (10);
A carousel (42) rotatable about a central spindle (24) [0042];
Wherein the carousel is configured to hold multiple substrate holders (206), each holder configured to hold a corresponding substrate (Fig. 3; [0050]);
Wherein each holder (206) is removable separately from the others [0064];
A gas injector (12), i.e., “deposition source” positioned to deposit material onto a substrate [0046];
A heating element (34) disposed in the deposition chamber [0045].
Although the reference describes only one heating element, rather than “multiple,” it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Regarding the matter of separately controllable heating elements, Figure 4 of Hey depicts the interior of a deposition system comprising a carousel (100) which indexes the substrates from station to station. Each station (30) is provided with a dedicated heater (190) to permit the generation of temperature differentials as required by a particular processing recipe (9, 37-41). One of ordinary skill would have been motivated to implement individualized control of the plural heating elements to enable localized thermal control as required by a specific process.
Lastly, the prior art is silent regarding the new material requiring the application of a unique set of parameters to each sample substrate. Shajii, however, describes the technique of processing test wafers with varied parameters to generate a database, or “library” [0052]. Those singular parameters may be related to indices such as gas flow and thermal regulation. As has been previously established, the composite prior art apparatus of Behres and Hey is structurally capable of applying unique conditions of deposition and heating to each substrate – as an example, Hey already elaborates the strategy of setting each susceptor to a different temperature (9, 37-41). Coupling this structural capacity with Shajii’s demonstration 
Claims 36-37: As delineated by Figure 3, Krishnan’s holder (206) comprises a recess shaped to hold the substrate, this recess having an aperture formed therethrough. 
Claim 38: As shown by Figure 7, the sides (218) of the holder (206) incline at a non-normal angle.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716